                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JAMES DUT,

                         Petitioner,                CASE NO. 19-10994
                                                    HON. DENISE PAGE HOOD
V.

(ACTING) DIRECTOR OF BUREAU OF
IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                     Respondent.
_________________________________________/

  ORDER DENYING PLAINTIFF’S PETITION FOR WRIT OF HABEAS
                      CORPUS [#1]

 I.   BACKGROUND

      On April 4, 2019, Petitioner James Dut (“Dut”) filed the instant Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2241. (Doc # 1) On April 12, 2019, the

Court issued an Order Directing Service and Response and staying the removal of

Dut. (Doc # 2) On April 18, 2019, the Court entered a Stipulated Order vacating

the stay of removal. (Doc # 4) On April 23, 2019, the Government filed a Response.

(Doc # 5) The Court held a hearing on April 30, 2019.

      Dut is a native of South Sudan. (Doc # 1, Pg ID 6) Dut entered the United

States as part of a “Lost Boys of Sudan” resettlement program in 2001 and was

subsequently granted permanent resident status on June 6, 2006. (Id.) Between June
                                         1
1, 2016 and April 26, 2017, Dut committed approximately 15 misdemeanor offenses

and one felony offense. (Id.) Dut committed the felony offense on April 26, 2017,

and it involved an alleged first-degree home invasion in violation of MCL

750.110a(2). (Id.) Dut pled nolo contendre to this felony on October 9, 2017 and

was sentenced to one year in prison with credit for time served. (Id.)

      Following Dut’s criminal sentence, he was transferred to U.S. Immigration

and Customs Enforcement (“ICE”) custody and deportation proceedings

subsequently commenced. (Id. at 6-7.) Dut was ordered removed on September 7,

2018. (Id. at 7.) He chose not to appeal his removal, and the time to do so has

passed. (Id.) Dut has been in ICE custody for over eleven months pending his

removal to South Sudan.

      According to a declaration of Jason Zywica (“Zywica”), ICE Deportation

Officer,

      The United States has a repatriation agreement with South Sudan and
      South Sudan has cooperated in the issuance of travel documents for the
      removal of its citizens. . . . [Zywica] completed a request for a travel
      document to remove Dut to South Sudan on October 29, 2018 and
      forwarded it on October 30th. . . .With recent South Sudanese cases,
      travel documents have been successfully issued following a case review
      and interview by South Sudanese consular officials. . . . If the alien
      cooperates in the interview, a travel document is typically issued three
      to four weeks after the interview. ICE was unable to get a confirmed
      appointment to present the request to the South Sudan Embassy until
      March 22, 2019. There is no indication that the South Sudan Embassy
      will not issue a travel document for Dut. Dut is scheduled for an
      interview with consular officials from the South Sudan Embassy on
      April 24, 2019.
                                         2
      A 90-day Post Order Custody Review (POCR) was completed and a
      letter was signed on January 4, 2019, continuing Dut’s detention
      because ICE expects his removal to occur in the near future and because
      of his criminal history. A 180-day POCR was completed on April 8,
      2019, and a decision regarding continued detention is forthcoming.
      Based on [Zywica’s] experience in removing aliens to South Sudan, [he
      believes] Dut’s removal is significantly likely to occur in the reasonably
      foreseeable future.

(Doc # 5-1, Pg ID 39-40)


II.   ANALYSIS

      Dut seeks release from ICE custody under supervision via the instant Petition

for a Writ of Habeas Corpus filed under 28 U.S.C. § 2241. He argues that his

detention is unconstitutional because it has been indefinitely extended beyond the

detention period authorized by 8 U.S.C. § 1231(a)(6) of the Immigration and

Nationality Act.

      Federal courts have jurisdiction to consider challenges to the lawfulness of

immigration-related detention in habeas proceedings. Zadvydas v. Davis, 533 U.S.

678, 687-88 (2001). A district court has the power to grant a writ of habeas corpus

in accordance with 28 U.S.C. § 2241, which provides in pertinent part:

      (a) Writs of habeas corpus may be granted by the Supreme Court, any
      justice thereof, the district courts and any circuit judge within their
      respective jurisdictions. . . . (c) The writ of habeas corpus shall not
      extend to a prisoner unless-- (1) He is in custody under or by color of
      the authority of the United States or is committed for trial before some
      court thereof . . . .


                                          3
28 U.S.C. § 2241.

      Congress has directed that after entry of a final order of removal, “the

Attorney General shall remove the alien from the United States within a period of

90 days (in this section referred to as the ‘removal period’).”         8 U.S.C. §

1231(a)(1)(A). “During the removal period, the Attorney General shall detain the

alien.” Id. at § 1231(a)(2). Congress has further authorized the Attorney General to

detain the alien beyond the 90-day removal period under certain circumstances:

      An alien ordered removed who is inadmissible under section 1182 of
      this title, removable under section 1227(a)(1)(C), 1227(a)(2), or
      1227(a)(4) of this title or who has been determined by the Attorney
      General to be a risk to the community or unlikely to comply with the
      order of removal, may be detained beyond the removal period and, if
      released, shall be subject to the terms of supervision in paragraph (3).

Id. at § 1231(a)(6).

      Detention of an alien, however, may not be indefinite. Zadvydas, 533 U.S. at

688. If removal of the alien is not reasonably foreseeable, then continued detention

of the alien is unreasonable and not authorized by the statute. Id. at 699-700.

Detention for a period of up to six months is considered presumptively reasonable.

Id. at 701. As the Supreme Court has explained,

      [a]fter this 6-month period, once the alien provides good reason to
      believe that there is no significant likelihood of removal in the
      reasonably foreseeable future, the Government must respond with
      evidence sufficient to rebut that showing. And for detention to remain
      reasonable, as the period of prior postremoval confinement grows, what
      counts as the “reasonably foreseeable future” conversely would have to
      shrink. This 6-month presumption, of course, does not mean that every
                                         4
      alien not removed must be released after six months. To the contrary,
      an alien may be held in confinement until it has been determined that
      there is no significant likelihood of removal in the reasonably
      foreseeable future.

Id. at 701.

      Courts have found no significant likelihood of removal in five types of
      cases: (1) where the detainee is stateless and no country will accept
      him; (2) where the detainee’s country of origin refuses to issue a travel
      document; (3) where there is no repatriation agreement between the
      detainee’s native country and the United States; (4) where political
      conditions in the country of origin render removal virtually impossible;
      and (5) where a foreign country’s delay in issuing travel documents is
      so extraordinarily long that the delay itself warrants an inference that
      the documents will likely never issue.

Ahmed v. Brott, No. CIV. 14-5000, 2015 WL 1542131, at *4 (D. Minn. Mar. 17,

2015), report and recommendation adopted, No. CIV. 14-5000, 2015 WL 1542155

(D. Minn. Apr. 7, 2015) (collecting cases).

      In Demore v. Kim, the Supreme Court held that the detention without bail of

removable criminal aliens pending their removal proceedings was constitutionally

permissible. 538 U.S. 510, 531 (2003). In so holding, the court distinguished

Zadvydas in two respects. Id. at 527. The court noted that removal was no longer

practically attainable for the aliens in Zadvydas who were detained following final

orders of removal, which is not the case with detention pending removal

proceedings. Id. The court also noted that, while the period of detention at issue in

Zadvydas was indefinite and potentially permanent, the detention in Demore was of

a much shorter duration pending removal proceedings with a typical calendar (in
                                         5
most cases a month and a half to five months where the alien chooses to appeal). Id.

at 528-29. The respondent in Demore had been in custody for six months, longer

than average, “but respondent himself had requested a continuance of his removal

hearing.” Id. at 530-31.

      In Mulla v. Adducci, the petitioner had been in custody for nearly a year

following his final order of removal. 178 F. Supp. 3d 573, 577 (E.D. Mich. 2016).

Pakistan had issued a travel document for him, and ICE had scheduled his removal

months earlier. However, on the day of the scheduled removal, the petitioner filed

a motion to reopen his removal proceedings and a motion to stay removal. Id. at

575. The petitioner was at the airport when ICE received word that the BIA had

granted the motion to stay; he would have been removed that day if not for the stay.

Id. The court found that the length of the petitioner’s detention did not reflect

complications that ICE encountered effecting his removal. Rather, much of the

delay was attributable to the petitioner’s own efforts at pursuing remedies to forestall

or reverse the order of removal. Id. at 577. The court concluded that, while the

petitioner was entitled to follow that course, his efforts to employ that delay to

establish that his detention was indefinite were unconvincing. Id. The court denied

his petition for writ of habeas corpus without prejudice, noting that the petitioner

was likely to receive another travel order from Pakistan within the next couple of

months. Id.


                                           6
      In this case, it is undisputed that Dut has been detained under 8 U.S.C. §

1231(a)(6) since September 7, 2018, which is longer than the six-month

presumptively reasonable period under Zadvydas. Dut argues that ICE has not

provided any particularized evidence that demonstrates that there is a significant

likelihood that he will be removed in the reasonably foreseeable future. The

Government responds by contending that the United States has a repatriation

agreement with the South Sudan, and South Sudanese aliens have been subject to

final removal orders from the United States in recent years. Further, the Government

asserts that the proper documents have been submitted to consular authorities to

obtain a travel document for Dut, and he is likely to be removed soon after his

interview with South Sudanese consular officials.

      On May 7, 2019, the Government submitted a Supplemental Declaration of

Zywica. (Doc # 6) Zywica indicated by way of a chart the times between various

aliens’ interviews, the issuance of their travel documents, and the time thereafter that

it took for their removal. (Id.) The times elapsed between the aliens’ interviews and

obtaining a travel document were no more than forty days. (Id.) Dut was issued a

travel document on August 7, 2019, and on August 8, 2019, the travel document was

sent to Dut’s counsel. (Doc # 11)




                                           7
       The Court finds that Dut has not shown that there is no significant likelihood

that he will be removed in the reasonably foreseeable future. The Government has

provided the Court with documentary evidence indicating that ICE is in the process

of removing Dut, and his removal will likely take place in the coming weeks. The

Court is satisfied that it is likely that Dut will be removed in the near future and

therefore denies Dut’s Petition for a Writ of Habeas Corpus.

       If Dut is not removed in the coming months, he may at some point be able to

make a showing that there is good reason to believe that there is no significant

likelihood of removal in the reasonably foreseeable future. For now, however, the

Court denies Dut’s Petition for Writ of Habeas Corpus.

III.   CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Petitioner James Dut’s Petition for a Writ of

Habeas Corpus (Doc # 1) is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT

PREJUDICE.



                                              s/Denise Page Hood
                                              United States District Court Judge
DATED: August 19, 2019




                                          8
